Citation Nr: 0500132	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to October 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision of the Newark Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, rated 30 percent.  In September 2003, the veteran 
appeared for a personal hearing before a hearing officer at 
the RO, and in December 2004 he appeared before the 
undersigned at a Travel Board hearing at the RO.  In December 
2004, the Board granted the veteran's motion (presented 
orally at the hearing) to advance his appeal on the Board's 
docket.  At the December 2004 hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  


FINDING OF FACT

Symptoms of the veteran's PTSD, including sleep disturbance 
and nightmares, intrusive thoughts, panic attacks, anxiety, 
hypervigilance, an easy startle reflex, and some social 
isolation, have resulted in social impairment with reduced 
reliability and productivity throughout the appeal period.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained all identified records from postservice 
medical care providers.  There is no indication that there is 
any relevant evidence outstanding, and development appears 
complete to the extent possible.  Regardless, as the veteran 
is not prejudiced by the determination below, there is no 
need to dwell on the impact of the VCAA on this claim.  

Background

By the October 2003 decision now on appeal, the RO granted 
service connection for PTSD, rated 30 percent disabling 
effective May 11, 2000 (the date of receipt of his claim).  
Essentially, the veteran contends that the symptoms of his 
PTSD are of such severity that a rating in excess of 30 
percent is warranted.  

A May 2000 letter from a private physician reports that the 
veteran "is very anxious and takes Xanax."

In an August 2002 written statement, the veteran reported 
that his "nervous condition" was caused by his fear of 
flying, which manifested during service when he witnessed two 
aircraft crash while attempting maneuvers during practice 
bombing runs.  He stated that he suffers from stomach pain 
due to "nerves," and he had been taking "nerve pills" 
since his separation from service.  

At the September 2003 hearing, the veteran testified that he 
worked on the Air Corps flight line during service.  He 
enjoyed working on aircraft in service, but became very 
nervous when he had to fly in order to meet monthly flying-
time requirements.  He testified that he witnessed two plane 
crashes during service where the planes accidentally dove 
into the ground and burst into flames.  He stated that soon 
after service, he began to have nightmares about planes 
crashing and burning.  He testified that Xanax was first 
prescribed for his nervous condition approximately 20 to 30 
year earlier.  
On VA examination in October 2003, the veteran reported that 
he had been treated for anxiety, and Xanax had been 
prescribed to alleviate his PTSD symptoms.  He complained of 
intrusive thoughts, nervousness, irritability, and bad dreams 
and nightmares.  He reported that he had the symptoms "off 
and on."  The examiner reported that the veteran's PTSD 
symptoms appeared "mild to moderate in nature.  He has been 
having them for many years."  The veteran reported that he 
was married for 52 years, he had two children, and his 
relationship with his family was very good.  He was also 
close to only a few friends.  He reported that he spent his 
time playing golf and performing tasks around his house.  
Examination revealed that he was dressed casually and was 
cooperative.  He was oriented to person, place, and time.  
His mood was neutral and his affect was appropriate.  His 
speech was normal and there were no perceptual problems.  His 
thought process and thought content were normal.  His 
insight, judgment, and impulse control were fair.  He denied 
suicidal or homicidal ideation.  The examiner indicated that 
the veteran was "an 84-year-old married man with symptoms of 
PTSD."  The diagnosis was PTSD, with mild to moderate 
symptoms.  The Global Assessment of Functioning (GAF) score 
was 65.  

On VA examination in August 2004, it was noted that the 
veteran took Xanax to alleviate his PTSD symptoms.  He 
complained of nightmares and bad dreams, hypervigilance, and 
an easy startle reflex.  He stated that he "is on edge," 
and had been experiencing PTSD symptoms ever since service.  
The veteran reported that his symptoms are "of moderate 
intensity," and he experiences them 3 to 4 times weekly.  
Examination revealed that the veteran was dressed casually 
and he was cooperative.  His mood was neutral and his affect 
was appropriate.  He was oriented to time, place, and person.  
His speech was normal, as were his thought process and 
thought content.  There was no suicidal or homicidal 
ideation.  His insight and judgment were fair.  The veteran 
reported that he spent most of his time at home, where he was 
responsible for caring for his wife who is ill.  He 
socialized mainly with his children and grandchildren.  The 
diagnosis was PTSD, moderate symptoms.  The GAF score was 55.  

At the December 2004 hearing, the veteran testified that he 
continued to take Xanax to alleviate his PTSD symptoms, and 
that the medication worked "somewhat."  He usually took 
prescription sleeping pills to help fall asleep.  He slept 
approximately 7 to 8 hours if he took sleeping pills, but 
only 3 hours or less without the medication.  He stated that 
his memory is "not too good"; he did not like to drive due 
to anxiety.  He testified that he became anxious and upset 
when faced with changes in his daily routine.  Stress 
bothered him a great deal.  He had panic attacks 
approximately once weekly.  He complained of crying spells 
when he was alone, and he sometimes thought "I'm going 
crazy."  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2004).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The report of VA examination in August 2004, along with the 
rest of the evidence of record (to include GAF scores and the 
veteran's testimony), establish that manifestations of the 
veteran's service-connected PTSD more closely approximate the 
criteria for a 50 percent evaluation, and have done so since 
the effective date of the grant of service connection.  

The veteran's PTSD is manifested by nightmares, some 
intrusive thoughts, an easy startle reflex, hypervigilance, 
anxiety, and some social detachment.  He recounts a list of 
symptoms claimed to be of substantial degree.  VA 
examinations reveal social impairment with deficiencies in 
most areas due to PTSD symptoms that fairly approximate those 
listed in the schedular criteria for a 50 percent rating 
(outlined above).  The veteran has exhibited inability to 
establish and maintain effective relationships outside of his 
immediate family, and there are demonstrated PTSD symptoms to 
a degree apparently affecting his ability to function 
independently and effectively with people outside his 
immediate family.  Consequently, with the benefit of the 
doubt in favor of the veteran, a 50 percent rating is 
warranted.  

The analysis of a claim for a higher initial rating requires 
consideration of the possibility of "staged ratings," 
wherein VA assesses whether the level of impairment has 
changed during the pendency of a claim, and then determines 
the appropriate rating at those various stages.  Here, the 
Board finds that symptoms of the veteran's PTSD have 
consistently met or nearly approximated the criteria 
necessary for a 50 percent rating under Code 9411 from May 
11, 2000 (the date of receipt of his claim).  

The record is devoid of competent (medical) evidence that the 
veteran experiences occupational and social impairment, with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
Hence; a 70 percent, or higher, rating for PTSD is not 
warranted at any time during the appeal period.  


ORDER

A 50 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


